          Case 2:16-cv-01718-RAJ Document 116 Filed 04/06/21 Page 1 of 3



 1                                                               Hon. Richard A. Jones
 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8

 9   KEITH HUNTER, et al.,
                                                   Case No. 2:16-cv-01718-RAJ
10                         Plaintiff(s),

11           v.                                    ORDER RESETTING TRIAL
                                                   DATE AND RELATED
12   BANK OF AMERICA, N.A., et al.,                DATES

13                         Defendant(s).
14
            Having considered the parties’ Joint Status Report (Dkt. # 115), and taking
15
     into account the Court’s trial schedule, the Court resets the trial date and remaining
16   pretrial deadlines as follows:
17
     JURY TRIAL DATE                                          MARCH 28, 2022
18

19   Length of Trial                                          7 days

20   Deadline to Complete Discovery                           November 29, 2021
21
     All motions related to discovery must be noted
22   on the motion calendar no later than the Friday
     before discovery closes pursuant to
23   LCR7(d)(3)
24
     All dispositive motions and motions
25   challenging expert witness testimony
     must be filed by                                         December 28, 2021
26


     ORDER RESETTING TRIAL DATE
     AND RELATED DATES – 1
          Case 2:16-cv-01718-RAJ Document 116 Filed 04/06/21 Page 2 of 3



 1   All motions in limine must be filed by                  February 28, 2022
 2
     Agreed Pretrial Order due                               March 14, 2022
 3
     Pretrial conference                                     To be set by the Court
 4

 5   Trial briefs, proposed jury instructions,
     proposed voir dire, agreed neutral statement
 6   of the case, deposition designations,
     and trial exhibits due                                  March 21, 2022
 7

 8
            These are firm dates that can be changed only by order of the Court, not
 9
     by agreement of counsel or the parties. The Court will alter these dates only
10
     upon good cause shown. Counsel must be prepared to begin trial on the date
11
     scheduled, but it should be understood that the trial may have to await the
12
     completion of other cases.
13
            Counsel are directed to review Judge Jones’ Chambers Procedures at
14   http://www.wawd.uscourts.gov/judges/jones-procedures. Counsel are expected to
15   abide by the requirements set forth therein. Failure to do so may result in the
16   imposition of sanctions.
17                     ALTERATIONS TO FILING PROCEDURES
18
          Counsel are required to electronically file all documents with the Court. Pro se
19
     litigants may file either electronically or in paper form. Information and procedures
20
     for electronic filing can be found on the Western District of Washington’s website at
21   http://www.wawd.uscourts.gov/attorneys/cmecf.
22        The following alteration to the Filing Procedures applies in all cases pending
23   before Judge Jones:
24        Mandatory chambers copies are required for all e-filed motions, responses,
25   replies, and surreplies, and all supporting documentation relating to motions,
26   regardless of page length.


     ORDER RESETTING TRIAL DATE
     AND RELATED DATES – 2
          Case 2:16-cv-01718-RAJ Document 116 Filed 04/06/21 Page 3 of 3



 1        The paper copy of the documents (with tabs or other organizing aids as
 2   necessary) shall be delivered to the Clerk’s Office by 12:00 p.m. on the business day
 3   after filing. The chambers copy must be clearly marked with the words “Courtesy
 4   Copy of Electronic Filing for Chambers.” The parties are required to print all

 5   courtesy copies from CM/ECF using the “Include headers when displaying PDF

 6   documents” feature under “Document Options.” This requirement does not apply to
     pleadings filed under seal.
 7
                                         COOPERATION
 8
            As required by LCR 37(a), all discovery matters are to be resolved by
 9
     agreement, if possible. Counsel and the parties are further directed to cooperate in
10
     preparing the final Pretrial Order in the format required by LCR 16.1.
11

12
                                         SETTLEMENT
13
            Should this case settle, counsel shall notify Victoria Ericksen as soon as
14   possible at victoria_ericksen@wawd.uscourts.gov. An attorney or party who fails to
15   give the Court prompt notice of settlement may be subject to such discipline as the
16   Court deems appropriate.
17

18          DATED:      April 6, 2021.
19                                                    A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
20

21

22

23

24

25

26


     ORDER RESETTING TRIAL DATE
     AND RELATED DATES – 3
